 1
                                                                    JS-6
 2

 3                       UNITED STATES DISTRICT COURT
 4
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6
     LETICIA SANCHEZ,                )           CASE NO.: 2:19 CV 04014−JVS−SK
 7                                   )
                    Plaintiff,       )           Hon. James V. Selna
 8
                                     )           United States District Judge
 9                                   )
                    v.
                                     )           ORDER RE STIPULATION TO
10
                                     )           DISMISS FEDERAL CLAIMS
11   COUNTY OF LOS ANGELES,          )           AND REMAND ACTION TO
     DEANNA BALLESTEROS,             )           STATE COURT
12
     DEANNA BALLESTEROS,             )
13   DETECTIVE STEPHEN               )           Pretrial Conference: 5/11/2020
     VALENZUELA, and DEPUTY          )           Trial: 5/26/19
14
     PROBATION OFFICER, JULIE        )
15   LONGORIA                        )
16
                                     )
                    Defendants.      )
17                                   )
     _______________________________ )
18

19

20
           TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:
21
           After full consideration of the parties’ Joint Stipulation to Dismiss Federal
22
     Claims and Remand Action to State Court, the Court hereby makes the following
23
     Order:
24
           IT IS HEREBY ORDERED:
25
           The Federal claims in this action, namely, claim (4), Unreasonable Search and
26
     Seizure-Detention and Arrest (42 U.S.C. § 1983); and claim (5), Municipal Liability
27

28

                                     1
       [PROPOSED ORDER] RE STIPULATION TO DISMISS FEDERAL CLAIMS AND
                      REMAND ACTION TO STATE COURT
 1   for Unconstitutional Custom, Practice, or Policy (42 U.S.C. § 1983) shall be
 2   dismissed with prejudice.
 3             The remaining action and the remaining state claims shall be remanded to the
 4   Los Angeles Superior Court, where the action was originally filed under Los Angele
 5   Superior Court Case Number: 8STCV08900. The protective order (Docket Entry No.
 6   20) issued by the Honorable Steve Kim, on September 13, 2019, shall remain in full
 7   effect.
 8             So ordered:
 9

10   DATED: April 06, 2020                          _________________
11
                                                  Hon. James V. Selna
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2
        [PROPOSED ORDER] RE STIPULATION TO DISMISS FEDERAL CLAIMS AND
                       REMAND ACTION TO STATE COURT
